Case 4:19-cv-03028 Document 2 Filed on 08/02/19 in TXSD Patied old Courts

Southern District of Texas
FILED

AUG 02 2019
UNITED STATES DISTRICT COURT
David J. Bradley, Clerk of Court
FOR THE SOUTHERN DISTRICT OF TEXAS, HOUSTON TEXAS.

CLERK’S OFFICE
DECLARATION BY JAMES AGBEZE FOR INDIGENT

I, James Agbeze, the Petitioner in this case, has been detained since September 26,
2016 by the Department of Homeland Security/ICE under 28 U.S.C. 1746 do make
the following declaration under the penalty of perjury that the foregoing is true to
the best of my knowledge and believe it to be true.

1. That, I am the Petitioner in this case that has been held in custody by DHS/ICE
since September 26, 2016 and does not work.

2. That, my wife is sick of cancer and cannot work too.

3. That, I am indigent and cannot afford to pay the docketing fee of five dollars
($5.00) for this law suit.

4, That this, court should waive it for me because of my poverty.

penalty of perjury.
Executed_O / | OS | co|>

 

 

James Agbeze

A# 079 487 848

Joe Corley Detention Center
500 Hilbig Road

Conroe Texas 77301.
